UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-1399


TYRONE HURT,

                     Plaintiff - Appellant,

              v.

NATIONAL MUSEUM OF                  AFRICAN-AMERICAN              HISTORY     AND
CULTURE; SMITHSONIAN,

                     Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Malcolm J. Howard, Senior District Judge. (5:17-cv-00097-H)


Submitted: August 16, 2018                                        Decided: August 20, 2018


Before WYNN and DIAZ, Circuit Judges, and SHEDD, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Tyrone Hurt, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Tyrone Hurt appeals the district court’s order dismissing this civil action as clearly

baseless and for failure to comply with various technical filing requirements. We have

reviewed the record and find no reversible error. Accordingly, we deny leave to proceed

in forma pauperis and dismiss the appeal for the reasons stated by the district court.

Hurt v. Nat’l Museum of African-American History and Culture, No. 5:17-cv-00097-H

(E.D.N.C. May 30, 2017). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                              DISMISSED




                                            2